The opinion of the court was delivered, by
Strong, J.
— We are of opinion that the certiorari from the Court of Common Pleas to the magistrate was rightly sued out by Willis in the name of the road commissioners. As an owner of the land through which the proposed road passes, and consequently as a tax-payer of the township, he was interested in the judgment obtained against them. They were by law in a certain sense his agents. He was bound by the judgment, and aggrieved by it. It could have been pleaded against him as an estoppel, conclusively establishing all that was adjudicated by it. We do not, however, lay down any general rule. The proceeding before the magistrate was very peculiar, not only in form, but in its effect, under the special law. All that we decide is, that in such a case a person through whose land the proposed road passes, may sue out a certiorari to remove the proceedings had before a justice of the peace, though the suitor be not a party named therein.
But we think the court erred in setting aside the proceedings. On their face they were regular. If there was any variance between the summons and the complaint, or the cause of action as stated on the docket of the justice, it was an informality of no possible importance. The road commissioners appeared, and submitted to trial. The oath administered to the jurors and their verdict were in strict accordance with the requirements of the Act of Assembly, and there is nothing whatever in the transcript of the proceedings that justifies the action of the court in setting them aside.
The court appears to have been of this opinion. But they went beyond the record, and reversed the proceedings for a cause that does not appear in them. Depositions were received to show that Eickinger, the complainant before the magistrate, was not aggrieved by the action of the road commissioner, and therefore that his complaint was a fraud upon those interested in resisting what the commissioners had done. And the court being of opinion that such a fraud was proved, set aside the proceedings for that cause. This, we think, was unwarranted. It is a general rule, in cases of certiorari to justices of the peace, that a court is not to look beyond the transcript. Parol evidence, to show what took place before the magistrate, is ordinarily not admissible. By *51such evidence the magistrate’s proceeding cannot be impeached., Very limited exceptions to the rule have been admitted. They do not extend further than to allow parol evidence to establish want of jurisdiction in the justice, his corruption, or refusal to hear testimony, or the fact of his having given judgment on the oath of the party alone. All the exceptions allowed relate to the conduct of the magistrate. None extend so far as to admit evidence of the conduct of a party. If a suitor has been injured by that he may have a remedy, but not by certiorari to the magistrate. We think, therefore, that the court erred in setting aside the proceedings before Justice Comphausen for the cause assigned. They should have been affirmed.
The order of the Court of Common Pleas setting aside the proceedings before E. Comphausen, Esq., is reversed, and it is adjudged that said proceedings be affirmed.